DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/074,244 application filed July 31, 2018.  Claims 1-11 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted July 31, 2018 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  38a (Figure 5) and 38b (Figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi (JP 2007278220 A).
Regarding Claim 1
Regarding Claim 2, Ohashi discloses that one each of the cooling voids (7) is provided near both of the pin boss portions (see Figure 1, “near” being interpreted broadly such that this language reads upon the teachings of Ohashi).
Regarding Claim 3, Ohashi discloses that the top portion includes a terminal end (near oil outlets (74), (75)) at one end of the cooling void (see Figure 2), and wherein inlet opening (73) and terminal end (near oil outlets (74), (75)) are provided at ends of each of the cooling voids (7) (see Figure 2).
Regarding Claim 4, Ohashi discloses that the top portion (21) includes an outlet opening ((74), (75)) provided in the back surface and configured to let the oil flowed into the cooling void through the inlet opening to be drained (see paragraphs [0030]-[0031]), and the inlet opening (73) and the outlet opening ((74), (75)) are provided respectively at the ends of each of the cooling voids (see Figure 2).
Regarding Claim 7, Ohashi discloses that the top portion (21) comprises a projection ((77), (77a), (77b), (77c)) at a position in the back surface where the oil injected from the nozzle hits (see paragraph [0033]), and wherein the projection comprises an inclined surface ((77a), (77b)) that is lowered toward the inlet opening (73) to guide the hit oil into the cooling void (see Figures 3 and 4, and paragraph [0033]).
Regarding Claim 8, Ohashi discloses inclined surface ((77a), (77b)) is inclined to guide the oil to the back surface between the pin boss portions (see Figures 3 and 4).
Regarding Claim 9
Regarding Claim 11, Ohashi discloses that piston (2) is a piston for a gasoline engine (see paragraph [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Sue et al. (JP 2006214297 A).
Regarding Claims 5 and 6, Ohashi discloses the invention substantially as claimed, but is silent concerning inclusion of a side surface opening disposed within the top portion, as well as inclusion of the recited groove. 
However, Sue discloses a piston for internal combustion engines (see Abstract), wherein, in order to allow sufficient lubrication of the piston pin end parts on the outer peripheral piston side, a side surface opening (100) is provided for discharging oil that flowed in from an inlet opening to a cooling cavity through groove part (152) outside of a 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Ohashi by providing a side surface opening and groove as described in Sue in order to facilitate oil flow to various regions of the rear side of the piston top surface while also enabling flow outside the piston to allow sufficient lubrication of the piston pin end parts on the outer peripheral piston side. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Yoshida (JP 2005048650 A).
Regarding Claim 10, Ohashi discloses the invention substantially as claimed, but does not specifically describe that the cooling void has an inner diameter that increases as it goes away from the inlet opening.
However, Yoshida discloses a piston for an internal combustion engine with a cooling cavity (23) annularly formed in an upper piston body (see Abstract).  Yoshida discloses that the cross section area of the cooling cavity (23) is gradually increased extending downstream from the inlet passage (see Abstract, Figures 3 and 5).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Ohashi by providing a cooling void having an inner diameter that increases as it goes away from the inlet opening as described in Sue in order to facilitate reduction of a pressure loss of oil flowing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that disclose relevant piston cooling structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/GRANT MOUBRY/Primary Examiner, Art Unit 3747